Filed 10/22/21 In re A.L. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(b).
This opinion has not been certified for publication or ordered published for purposes of rule
8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION TWO



 In re A.L. et al., Persons                              B309128
 Coming Under the Juvenile                               (Los Angeles County
 Court Law.                                              Super. Ct. No.
                                                         20CCJP02311A-C)

 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

      Plaintiff and Respondent,

          v.

 K.L. et al.,

      Defendants and Appellants.



     APPEAL from an order of the Superior Court of Los
Angeles County, Julie Fox Blackshaw, Judge. Affirmed.
      Christine E. Johnson, under appointment by the Court of
Appeal, for Defendant and Appellant K.L.
      Landon C. Villavaso, under appointment by the Court of
Appeal, for Defendant and Appellant D.G.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Stephanie Jo Reagan, Principal
Deputy County Counsel, for Plaintiff and Respondent.

      ____________________________________________

       Appellants K.L. (Mother) and D.G. (Father) contest the
sufficiency of the evidence supporting the juvenile court’s exercise
of dependency jurisdiction. The court found that the children are
at risk of serious harm from domestic violence. (Welf. & Inst.
Code, § 300, subd. (b).)1 Substantial evidence supports the
finding. After an altercation in the home led to Father’s arrest,
Mother told police there were three prior violent incidents.
Appellants later denied everything, minimize their behavior, do
not acknowledge the deleterious effect domestic violence has on
children, and allowed Father to violate a criminal protective
order barring him from the home. Appellants’ refusal to take
responsibility for their conduct demonstrates a risk for future
violence and supports jurisdiction. We affirm.
             FACTS AND PROCEDURAL HISTORY
       Mother has three children: A. (born in 2004), M. (2007),
and D. (2017). Father is the presumed father of D. Father lives
in Mother’s home with A. and D. M. resides mostly with his
father, G.O., who is not a party to this appeal.

      1 Undesignated statutory references are to the Welfare and
Institutions Code.


                                    2
       On March 1, 2020, Father was arrested for battery on an
intimate partner. The police report states that he refused to
allow officers into the home to investigate Mother’s 911 call;
Mother said they could enter but Father blocked the doorway.
Additional officers called for backup convinced Father to allow
them entry. Mother was very emotional. She said Father groped
her while she was bathing. After she pushed him away, he
“grabbed [her] by her hair and pulled her to her feet.” She struck
his face to get him to release her, whereupon he forcibly grabbed
her arm, leaving visible bruises, yelled, and demeaned her. A.
heard the ruckus and entered appellants’ bedroom, where she
saw Father grabbing Mother’s arm. Father claimed Mother
struck his face while trying to take D. from him. Mother was
given an emergency protective order (EPO). The report states,
“There have been 3 prior domestic violence occurrences between
[appellants], but none have been reported.” Mother told officers
she did not report prior incidents because she feared retaliation.
       Mother described the fight to a social worker (CSW) from
respondent Los Angeles County Department of Children and
Family Services (DCFS). She reiterated that Father groped her
in the shower and pulled her hair; she reacted by striking his
face. He then grabbed and bruised her arm. Mother said D. was
present during the fight and repeatedly said, “no, mommy and
daddy.” Mother “admitted having [a] domestic violence history
with [Father] that was not reported.” Usually, they argue about
his infidelity, without a physical fight. Father returned to
Mother’s home the day after his arrest, despite the EPO. They
plan to stay together and not fight in front of the children.
       Father told CSW that the altercation occurred while he was
bathing D. Mother walked into the bathroom and struck his face




                                   3
while trying to grab D. away from him, leaving a mark on his
head. He admittedly refused to leave the house at Mother’s
request and pulled her hair after she slapped him. The argument
continued until A. intervened.
       Sixteen-year-old A. said appellants’ near daily arguments
make her “sad and mad.” She did not see the fight but saw
Mother’s bruises. A. dislikes Father because he does not respect
Mother. Twelve-year-old M. was with his father, G.O., when the
fight occurred at Mother’s home. M. has heard appellants argue
but has never seen physical fights. Two-year-old D. is too young
to discuss her parents’ relationship.
       DCFS assessed the children as being at low risk for future
neglect but worries about future exposure to Father’s violence
without DCFS intervention. Mother did not report prior
incidents of violence; she allowed Father to return to her home
despite the EPO; she did not obtain a temporary restraining
order; and appellants plan to stay together. On the other hand,
Mother called the police when Father attacked her; there are no
prior police or DCFS reports; and appellants promise not to have
physical fights and avoid having verbal disputes in the children’s
presence. DCFS did not remove the children from the home.
       On April 24, 2020, DCFS filed a petition alleging that
appellants have a history of engaging in violent altercations in
the children’s presence, including one in which he forcefully
pulled Mother to her feet by her hair, grabbed her arm and
caused bruising. Mother struck Father’s face, leaving a mark.
Father was arrested for battery and violated a criminal protective
order prohibiting contact with Mother. Mother failed to protect
the children by letting Father live in her home with unlimited
access to the children, placing them at risk of harm. (§ 300,




                                   4
subds. (a), (b).) Appellants denied the allegations. The court
found a prima facie case that the children fall within section 300
and released them to appellants.
      Family members were interviewed for the jurisdiction
report. A. said she usually stays in her room when she hears
appellants arguing. On this occasion, she yelled at them to stop
arguing because she was trying to do her homework. She did not
see the altercation but saw Mother’s bruised arm and Father’s
arrest. Father returned home the day after his arrest and
apologized to A. Appellants said they “didn’t want any more
drama, but they still weren’t speaking to each other.” Matters
returned to normal and “[w]e’re all fine now,” according to A.
However, A.’s therapist said that A. has anxiety, panic
symptoms, and depression; A. disclosed that appellants “often
engage in verbal arguments.”
      M. was with his father, G.O., when the fight occurred.
Mother told M. about calling police but he does not know the
details. M. lives most of the time with G.O.
      Mother denied the allegations. She said appellants “had an
argument. I guess [Father] had gone out and had a couple of
beers. When he came home, I said something that I shouldn’t
have said. It was about his infidelity. . . . He never pulled my
hair and he didn’t pull me to my feet. He has never laid a hand
on me in that way. He did grab my arm as things began to
escalate.” Mother said the mark on Father’s head occurred when
he “hit his head on the kitchen cabinet.” She denied causing the
injury. She called 911 “because I wanted him to leave.” D. was
nearby and “she did start to cry when she heard me screaming.”
A. came and took D. away. Mother acknowledged having an
EPO; nevertheless, Father came home after his arrest because




                                   5
“This is my home and I didn’t feel it was necessary for him to
leave. . . . He isn’t a threat to me or the kids.” Mother feels
DCFS should focus on other families.
      Father denied any violent altercations. Instead, “[w]e had
an argument about personal differences,” a one-time incident
that did not happen in front of the kids. “I never pulled
[Mother’s] hair or pulled her to her feet. I did grab her arm. She
never hit me.” He hit his head on a cabinet and lied to police
when he told them Mother struck him. He did not read the EPO,
so “[w]e were not aware that I was supposed to stay away from
home.” Father purchased a parenting book “to make things
better.” He urged CSW to focus on other families.
      The maternal grandmother (MGM) opined that Father is a
good man and a good provider who “simply made a bad decision.”
Mother told MGM that a verbal argument escalated into a
physical altercation and she called police. MGM said appellants
are extremely worried about DCFS involvement.
      DCFS wrote that appellants are meeting the children’s
basic needs but have an unaddressed history of discord, engaging
in verbal altercations that on at least one occasion escalated to a
physical fight. Mother allowed Father to have unlimited access
to the children, despite his recent arrest for battery and an EPO.
He lacks insight into the effect his behavior has upon the children
and must learn to resolve conflicts peacefully.
      DCFS asked the court to sustain the petition. Appellants
refused to participate in informal assessments by DCFS; they
minimized the violence at home and its impact on the children;
Father created a toxic home environment; Mother lacks insight
about the cycle of violence in a household with children and
allows Father to remain despite his aggressive behavior; A.




                                   6
suffers from anxiety; M. chooses to live elsewhere; and D.
requires constant care and attention at her tender age.
       The petition was adjudicated on November 18, 2020.
Appellants asked the court to dismiss the petition. Mother
claimed they separated on March 1 with no plans to resume their
relationship. Father pointed out that they have been under
DCFS supervision for months while continuing to reside in the
same home, “being open and honest about their plans to remain
together and work on their relationship.” He moved from the
home in September. Appellants submitted certificates showing
completion of an on-line domestic violence class in October; both
certificates list Mother’s home address. Minors’ counsel joined
with appellants and asked the court to dismiss the petition.
                        The Court’s Ruling
       The court found that the altercation was as described in the
police report at the time of the event. Later, appellants denied
violent behavior. The court found the later denials not credible.
The court observed that A. heard Mother screaming. When
children are aware of violence in the home, they suffer emotional
trauma. The court believed “that the statements that there has
been previous violence are accurate.” It was “very troubled by
the parents’ real failure to take much responsibility for this at
all.” Even if appellants currently live apart, their failure to obey
the EPO and Mother’s failure to obtain a restraining order led
the court to believe they would reunite soon.
       The court sustained the petition under section 300,
subdivision (b). It refused Father’s request to terminate
jurisdiction and declared the children dependents of the court,
finding it would be detrimental if the children are not subject to
DCFS supervision. It allowed them to remain at home. DCFS




                                    7
may accept programs appellants participated in, if properly
accredited. Father must complete a program for batterers.
                             DISCUSSION
       Appellants challenge the sustained jurisdictional findings.
We uphold the findings “ ‘if substantial evidence, contradicted or
uncontradicted, supports them. “In making this determination,
we draw all reasonable inferences from the evidence to support
the findings and orders of the dependency court; we review the
record in the light most favorable to the court’s determinations;
and we note that issues of fact and credibility are the province of
the trial court.” ’ ” (In re I.J. (2013) 56 Cal.4th 766, 773.)
       The sustained finding requires a showing that “[t]he child
has suffered, or there is a substantial risk that the child will
suffer, serious physical harm or illness, as a result of the failure
or inability of his or her parent or guardian to adequately
supervise or protect the child . . . .” (§ 300, subd. (b)(1).)
       “[D]omestic violence in the same household where children
are living is neglect; it is a failure to protect [the children] from
the substantial risk of encountering the violence and suffering
serious physical harm or illness from it. Such neglect causes the
risk.” (In re Heather A. (1996) 52 Cal.App.4th 183, 194.)
       “ ‘ “Children can be ‘put in a position of physical danger
from [spousal] violence’ [by], ‘for example, . . . wander[ing] into
the room where it was occurring and be[ing] accidentally hit by a
thrown object, by a fist, arm, foot or leg . . . .’ ” ’ ” [Citation.] For
that reason, a juvenile court may invoke jurisdiction under
section 300, subdivision (b), even if a child has emerged
physically unscathed from an instance of domestic violence.” (In
re L.O. (2021) 67 Cal.App.5th 227, 239 (L.O.); In re R.C. (2012)
210 Cal.App.4th 930, 943 [affirming jurisdiction even though the
child who witnessed a violent altercation “was not physically




                                       8
hurt”].) Past violent behavior is the best predictor of future
violence. (L.O., at p. 238.)
       Our primary concern is a child’s best interests. Courts
“need not wait for disaster to strike before asserting jurisdiction.”
(In re K.B. (2021) 59 Cal.App.5th 593, 603.) As to D., age two
when this proceeding began, special protection is given to “a child
‘of such tender years that the absence of adequate supervision
and care poses an inherent risk to [his or her] physical health and
safety.’ ” (In re Christopher R. (2014) 225 Cal.App.4th 1210,
1216, 1219 [children under the age of six at the time of the
jurisdiction hearing are of “tender years”].)
       Appellants contend that a single violent incident does not
justify jurisdiction. They fail to take the entire record into
account. The evidence shows appellants argue constantly; their
contentious relationship makes A. “sad and mad.” It supports the
court’s finding of “previous violence.” Mother told police she did
not report three prior incidents of violence because she feared
retaliation. In her first interview with DCFS, Mother admitted
to an unreported history of violence.
       As the proceeding progressed, appellants minimized their
behavior. Mother blamed herself, because “I said something I
should not have said” about infidelity. She contradicted prior
statements. She denied that Father pulled her to her feet by her
hair, claiming “[h]e has never laid a hand on me in that way.”
Appellants said Father hit his head on a kitchen cabinet, though
Mother told police, shortly after the fight, that she struck his face
to get him to release her hair. Likewise, appellants initially told
CSW that Mother struck Father’s face, and Mother told MGM
she and Father had a physical fight. The court disbelieved
appellants’ disavowal of statements they made to police and CSW
soon after the altercation. We do not reweigh its credibility
determinations on appeal.



                                     9
       Appellants denied, in the jurisdiction report, that the
children witnessed their fight. However, Mother told CSW that
D. saw the altercation, repeatedly said, “no, mommy and daddy,”
and heard Mother “screaming.” Father told police that Mother
struck his face while he was holding D., creating a risk of serious
harm to D. Appellants enlisted A. in their revisionist version of
events. A. told police she entered appellants’ bedroom when she
heard fighting and saw Father grabbing Mother’s arm. A. later
denied seeing the altercation.
       Appellants failed to coordinate their stories at adjudication.
Mother claimed they separated after the altercation, with no
plans to resume their relationship. By contrast, Father claimed
they continued to reside in the same home and were “open and
honest about their plans to remain together.”
       Assuming the truth of Father’s claim that he went to stay
with friends in September, before the jurisdiction hearing, this
suggests a feint to avoid a sustained petition, not a sea-change in
appellants’ relationship. In any event, Father will have an
ongoing relationship with his child, D. “Accordingly, Father will
likely encounter Mother in [D.]’s presence in the foreseeable
future.” (L.O., supra, 67 Cal.App.5th at p. 240; In re R.C., supra,
210 Cal.App.4th at p. 940 [when parents have children together
“ ‘[t]hey’re still going to be interacting with each other’ ”].)
       Appellants’ rewriting of the events of March 1, their refusal
to openly address verbal abuse and physical violence with DCFS,
and Father’s disobedience of a criminal protective order all point
to the need for dependency jurisdiction. “Father’s failure even to
acknowledge his past violent behavior, let alone express remorse
or show any insight regarding it, exposes [the child] to a risk that
he will once again attack Mother in [the child’s] presence.” (L.O.,
supra, 67 Cal.App.5th at p. 240.)




                                    10
       “ ‘[D]enial is a factor often relevant to determining whether
persons are likely to modify their behavior in the future without
court supervision’ ” (In re A.F. (2016) 3 Cal.App.5th 283, 293; In
re Giovanni F. (2010) 184 Cal.App.4th 594, 601 [parent’s denial of
violence increases risk]; In re K.B., supra, 59 Cal.App.5th at
p. 604 [court may “infer past conduct will continue where the
parent denies there is a problem”].) It is immaterial that no
fights were reported after police arrested Father and DCFS
intervened. Appellants were under court and DCFS supervision
before adjudication; they abstained from fighting and tried to
rewrite their history to get rid of that supervision.
       “One cannot correct a problem one fails to acknowledge.”
(In re Gabriel K. (2012) 203 Cal.App.4th 188, 197.) Appellants’
main goal, as stated by appellants and MGM, is to avoid DCFS
supervision. Substantial evidence supports the conclusion that
they are unlikely to modify their behavior without supervision.
(In re Esmeralda B. (1992) 11 Cal.App.4th 1036, 1044.)
                            DISPOSITION
       The order is affirmed.
       NOT TO BE PUBLISHED.



                                           LUI, P. J.
We concur:



      ASHMANN-GERST, J.



      HOFFSTADT, J.




                                   11